Citation Nr: 0903499	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-06 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for pulmonary 
tuberculosis, completely arrested with mixed, mild 
obstructive and restrictive physiology.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The veteran had active service from May 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision in 
which the RO, inter alia, denied the veteran an increased, 
compensable rating for pulmonary tuberculosis, completely 
arrested with mixed, mild obstructive and restrictive 
physiology.  The veteran filed a notice of disagreement (NOD) 
in June 2005.  In February 2006, the RO issued a statement of 
the case (SOC) reflecting the RO'  increase in rating for the 
disability to 10 percent, effective March 26, 2003 (date of 
claim for increase).  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
February 2006.

Although the RO granted a higher rating for the pulmonary 
tuberculosis, completely arrested with mixed, mild 
obstructive and restrictive physiology during the pendency of 
this appeal, because a higher rating for the disability is 
available, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim for increase 
remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's pulmonary tuberculosis, completely arrested 
with mixed, mild obstructive and restrictive physiology, is 
characterized as mild, and FEV-1/FVC values have been 71 and 
80 percent of predicted value.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
pulmonary tuberculosis, completely arrested with mixed, mild 
obstructive and restrictive physiology, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 
4.20, 4.27, 4.97, Diagnostic Codes 6600, 6731 (2003-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Id.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a June 2003 pre-rating letter provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim for increase, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA.  The February 2006 SOC set forth the criteria for higher 
ratings for pulmonary tuberculosis, completely arrested with 
mixed, mild obstructive and restrictive physiology (which 
suffices, in part, for Dingess/Hartman).  

An April 2006 post-rating letter provided general notice 
pertaining to VA's assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, also consistent with Dingess/Hartman.  
However, the timing of this letter is not shown to prejudice 
the veteran.  While post-notice adjudication is typically 
deemed to cure a timing deficiency (see Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).), here, the veteran 
provided no additional information or evidence after the 
issuance of the April 2006  letter, and subsequent 
readjudication of the claim was unnecessary.  The Board also 
points out that because the Board herein denies the claim for 
increase, no other disability rating or effective date is 
being, or is to be assigned.  Hence, there is no possibility 
of prejudice to the veteran as regards the notice 
requirements of Dingess/Hartman.   

The Board further points out that, to whatever  extent  the 
aforementioned letters do  not meet all of the requirements 
of Vazquez-Flores, the veteran's written statements, to 
include the VA Form 9, have demonstrated an awareness of what 
is needed  to substantiate the claim for increase.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's post-service private medical records, as well VA 
outpatient treatment records, and reports of VA examinations.  
Also of record and considered in connection with the appeal 
are various written statements provided by the veteran and by 
his brother-in-law and his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The veteran's pulmonary tuberculosis, completely arrested 
with mixed, mild obstructive and restrictive physiology, is 
rated as 10 percent disabling pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6731-6600, indicating chronic, inactive 
pulmonary tuberculosis rated, by analogy, to chronic 
bronchitis.  See 38 C.F.R. §§ 4.20, 4.27.  Under Diagnostic 
Code 6731, inactive, chronic pulmonary tuberculosis is to be 
evaluated, depending on the specific findings, as 
interstitial lung disease, restrictive lung disease, or, when 
obstructive lung disease is the major residual, as chronic 
bronchitis (Diagnostic Code 6600).  

Under Diagnostic Code 6600, a 10 percent rating is warranted 
for a Forced Expiratory Volume in one second (FEV-1) of 71 to 
80 percent of predicted value; or a ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of 71 to 80 percent of predicted value; or a 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent of 
predicted value.  A 30 percent rating is warranted for an 
FEV-1 of 56 to 70 percent of predicted value; or an FEV-1/FVC 
of 56 to 70 percent of predicted value; or a DLCO (SB) of 56 
to 65 percent of predicted value.  A 60 percent rating is 
warranted for an FEV-1 of 40 to 55 percent of predicted 
value; or a FEV-1/FVC of 40 to 55 percent of predicted value; 
or a DLCO (SB) of 40 to 55 percent of predicted value; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is warranted 
for an FEV-1 of less than 40 percent of predicted value; or 
an FEV-1/FVC of less than 40 percent of predicted value; or a 
DLCO (SB) of less than 40 percent of predicted value; or a 
maximum exercise capacity of less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or an episode(s) of acute 
respiratory failure; or requiring outpatient oxygen therapy.

Considering the evidence of record in light of the above, the 
Board finds that the criteria for a rating in excess of 10 
percent for pulmonary tuberculosis, completely arrested with 
mixed, mild obstructive and restrictive physiology, are not 
met.

A February 2004 VA pulmonary outpatient note reflects a 
history of pulmonary tuberculosis 30 years ago with chronic 
cough and progressive shortness of breath.  Review of 
symptoms was negative for chronic cough, hemoptysis, and 
weight loss but the veteran reported symptoms of upper 
respiratory tract infection for the past 7 to 10 days.  The 
findings of a January 2004 pulmonary function test were 
reviewed.  Post bronchodilator findings showed an FEV-1 of 
60.1 percent of predicted value, an FEV-1/FVC of 80 percent 
of predicted value, and a DLCO (SB) of 57.9 percent of 
predicted value.  The conclusion was that the veteran had a 
mild restrictive defect with a moderately to severely reduced 
diffusion.  The examiner noted a DLCO (SB) of 56 percent with 
an elevated A-a gradient and stated that this overall pattern 
suggests occult pulmonary vascular disease or occult 
interstitial lung disease but that none of these 
possibilities are supported by other clinical and/or 
laboratory data at this time, noting that imaging studies do 
not demonstrate significant interstitial lung disease or 
evidence of pulmonary vascular disease/pulmonary 
hypertension.  

An April 2004 VA pulse oximetry note reflects a normal study 
and that the veteran does not meet the criteria for long term 
oxygen therapy.

The report of a November 2005 VA examination indicates 
inactive pulmonary tuberculosis and that the lungs 
demonstrated clear breath sounds bilaterally.  The examiner 
noted an occasional cough but no hemoptysis or night sweats.  
A January 2005 CT scan was reported as showing right lower 
lobe scarring with pleural thickening.  The results of a 
pulmonary function test were determined to have poor 
reproducibility due to inconsistent effort, and were deemed 
uninterpretable.  

During a January 2006 VA examination, the veteran reported a 
chronic cough with sputum but no exertional chest pain or 
shortness of breath.  A pulmonary function test revealed an 
FEV-1 of 41 percent and an FEV-1/FVC of 71 percent.  There 
was no response to bronchodilator.  The impression was of 
mixed, mild obstructive and restrictive physiology.  Based on 
the above, the examiner diagnosed the veteran with inactive 
pulmonary tuberculosis and mixed, mild obstructive and 
restrictive physiology.  The examiner also noted that the 
mild restrictive dysfunction is likely related to old 
tuberculosis.

When asked whether the FEV-1 of 41 percent or FEV-1/FVC of 71 
percent more accurately reflects the veteran's level of 
disability, the above examiner replied that the FEV-1/FVC 71 
percent ratio more accurately reflects the veteran's level of 
disability.  Thus, the Board finds that the FEV-1/FVC value 
more accurately reflects the severity of the veteran's 
disability.  Further, the Board observes that the rating 
derived by using FEV-1/FVC values is consistent with the 
description of the veteran's disability as mild by both 
February 2004 and January 2006 examiners.  

As regards the DLCO (SB) value, the February 2004 pulmonary 
note reflects the examiner's observation that the veteran's 
low DLCO (SB) value indicates occult pulmonary vascular 
disease or occult interstitial lung disease but that clinical 
and laboratory findings do not support either diagnosis.  
Thus, the Board observes that the DLCO (SB) value also does 
not accurately reflect the severity of the veteran's 
disability.

In summary, the Board observes that the FEV-1/FVC value most 
accurately reflects the level of the veteran's disability.  
The Board also notes that, as demonstrated by the medical 
evidence, Given the above evidence, the veteran's disability 
has been characterized as inactive pulmonary tuberculosis and 
as a restrictive defect or dysfunction.  Thus, pursuant to 
Diagnostic Code 6731 for inactive, chronic pulmonary 
tuberculosis, the veteran's disability will be evaluated as 
restrictive lung disease.  The Board observes that the 
General Rating Formula for Restrictive Lung Disease uses the 
same rating criteria as Diagnostic Code 6600, provided above.

Based on reliable pulmonary function tests showing an FEV-
1/FVC of 71 and 80 percent of predicted values, the Board 
finds that the veteran's disability fits squarely within the 
criteria for a 10 percent rating.  As such, a higher rating 
for the veteran's disability is  not warranted.

Additionally, the Board finds that there is no showing that, 
at any point pertinent to the claim for increase, the 
disability under consideration has reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b) (cited in the February 2006 SOC).  
In this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating for 
the period).  There also is no evidence that the disability 
has necessitated frequent periods of hospitalization, or has 
otherwise rendered inadequate the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the disability under 
consideration, pursuant to Hart, and that the claim for 
higher rating for pulmonary tuberculosis, completely arrested 
with mixed, mild obstructive and restrictive physiology, must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 10 percent for pulmonary tuberculosis, 
completely arrested with mixed, mild obstructive and 
restrictive physiology, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


